Citation Nr: 1110994	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to November 1976.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rio that denied the benefits sought on appeal.  

The issues of entitlement to service connection for a cervical spine disorder, a right knee disorder, and a right hip disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

An October 2005 rating decision denied service connection for a back disorder.  In March 2006, the Veteran expressed his disagreement with that decision.  A statement of the case must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1998).  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a left knee injury during active or inactive duty for training, and chronic in-service symptoms and continuous post-service symptoms relating to his left knee disorder are established.

2.  The Veteran's left hip disorder is not shown to be causally or etiologically related to active service or any service-connected disability, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).	

2.  The criteria for service connection for a left hip disorder have not been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee Disorder
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).

For the showing of chronic disability in service, there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty for training (INACDUTRA) during National Guard service.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 2002).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

After a careful review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted.  The Veteran was treated for two line-of-duty left knee injuries during his Puerto Rico National Guard service, one in March 1988 and the other in February 1997.  In the first incident, the Veteran was walking and developed sharp pain in the left knee.  He sought treatment the next day and was found to have pain and swelling in the knee.  In the second incident, the Veteran was on duty performing "re-trans" support to the units.  While walking on an uneven surface he tripped, and to avoid the fall he suddenly put greater weight on his left knee.  In doing so, he heard a cracking sound in his left knee.  He felt pain but continued to work.  The next morning he was unable to walk due to swelling in the left knee and went to sick call for treatment.  Service treatment records show the Veteran suffered from left knee problems throughout the remainder of his duty, and in 2004 he was eventually discharged due to osteoarthritis in the left knee.

While the Board acknowledges that the exact dates and character of the Veteran's Puerto Rico National Guard service have not been ascertained, this is of no consequence as the Guard records document both injuries and disease of the left knee.  As such, even if the entirety of the Veteran's service constituted INACTUTRA, which allows service connection only for injuries, not diseases, incurred or aggravated by duty, injuries have clearly been documented.  Furthermore, while there is some indication that the Veteran's left knee problems began in the 1980s or 1990s, perhaps prior to his Guard duty, this too does not complicate the matter as the presumptions of soundness and of aggravation of a pre-existing condition do not apply to periods of active duty for training or for injuries incurred or aggravated while performing inactive duty training.  See Paulson v. Brown, 7 Vet. App. 466, 470- 471 (1995). 

Currently, the Veteran has a diagnosis of degenerative joint disease of the left knee, documented, for example on VA examination in August 2005.  Throughout the post-service medical record, the Veteran has contended that he has had continuing left knee problems since National Guard service and that his condition has gotten so bad that he will likely require a knee replacement.  The Boards finds that the Veteran is competent to make these contentions because his symptoms of pain, weakness, and instability are readily observable.  Additionally, the Board finds his account credible based on his consistent descriptions of his symptomatology.  Further, the post-service medical record is nearly entirely comprised of treatment and complaints related to the Veteran's left knee.  The Board can point to documentation of left knee problems in the medical records for every year of treatment records available since his 2004 discharge.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim for disability benefits.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Thus, the Board finds competent and credible the Veteran's history of having left knee problems since two National Guard injuries.  Further, because the service  treatment records confirm, and show treatment for, two line-of-duty injuries and recurrent complaints of left knee pain, both private and VA treatment records show that the Veteran has a current left knee disability, and the Veteran's contentions of his left knee condition are consistent and credible and demonstrate a continuity of symptomatology dating from in-service National Guard injuries to present day.  In light of foregoing, and the Federal Circuit's decision in Davidson, the Board finds that service connection is warranted for the Veteran's left knee disorder.   
While acknowledging the VA examiner's negative opinion in this case, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms in service given the establishment of a continuity of symptomatology.  

Left Hip Disorder
The Veteran in this case seeks service connection for a left hip disorder.  He claims this condition is related to service, or alternatively, to his left knee disorder, which has been service-connected above.

At the outset, the Board will first address the theory of presumptive service connection available for the Veteran's claim.  Certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that presumptive service connection is not warranted on this basis.  There is no medical evidence of record dated from within one year of the Veteran's discharge from active duty in November 1976.  As for his subsequent Guard duty, the Board notes that presumptive periods do not apply to active duty for training or inactive duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  As such, the presumption for service connection for chronic diseases does not apply to this duty. 

Having ruled out presumptive service connection, the Board will now consider whether the Veteran is entitled to direct service connection on a nonpresumptive basis.  Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).
The Veteran has been diagnosed with degenerative joint disease of the left hip documented, for example, on VA examination in August 2005.  As such, the first element of a direct service-connection claim has been satisfied.  

As for the in-service incurrence requirement, the Board notes that while service treatment records have been obtained, VA has failed to obtain essential information about the character of the Veteran's reserve duty (including the exact dates of ACDUTRA and INDUTRA.)  Requests were made for this information on three occasions in December 2004, February 2005, and April 2005, but the information was not received.  The Board does not find this precludes judicial review, however, because service treatment records have been received and on close review, are devoid of any documentation of complaints, treatment, or diagnoses pertaining to the Veteran's left hip.  The Board has reviewed both service treatment records from the Veteran's first period of active duty from February 1973 to November 1976, as well as his Guard duty records, and finds no support for the in-service incurrence of a left hip problem, regardless of the exact dates or character of the duty.   

Moreover, the August 2005 VA examiner determined that the Veteran's hip disorder is "less likely than not related to military service as seen in claims folder and service medical records. Patient actually suffering from an aging condition of degenerative joint disease not related to trauma or other specific events in his left knee and also in his left hip."  There are no nexus opinions to the contrary of this of record.  For these reasons, the Board cannot find that service connection on a direct basis is justified.  

As for secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.
In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service- connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, it is undisputed that the Veteran holds a current diagnosis of degenerative joint disease of the left hip and that he is service-connected for his left knee disorder, as discussed above.  However, the only nexus opinions of record on the issue of secondary service connection are negative.  The August 2005 VA examiner determined, "left hip condition is not related [sic] to left knee condition. Left hip condition of degenerative joint disease is not related to left knee condition since biomechanics of left knee which actually is not altered, has not affected left hip function. Left hip condition of degenerative joint disease is an aging condition not related to left knee biomechanics."  There is no positive evidence to the contrary of this opinion in the claims file.  As such, service connection on a secondary basis is also not warranted. 

In reaching these decisions, the Board notes that the Veteran has contended on his own behalf that his current left hip condition is related to his military service, or alternatively, to his left knee disorder. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his degenerative joint disease of the left hip.  As there is no competent and probative evidence linking the Veteran's left hip disorder to any disease, injury, or incident of service, or to his left knee disorder, service connection for this disorder is not warranted.

Finally, the Board notes that service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition); or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  A left hip disorder was not noted during active duty, ACDUTRA, or INACDUTRA.  As there is no competent evidence contemporaneous with these periods of duty, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage, 10 Vet. App.  at 495-96. 
As the evidence is not in equipoise, the benefit of the doubt rule is not for application.  The Veteran's claim for service connection for a left hip disorder must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in December 2004  provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Also, a letter of May 2007 provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  For the reasons described above, additional efforts to obtain information about the Veteran's Guard duty is unnecessary.  He has been afforded the opportunity for a personal hearing.  He has been afforded a VA examination.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for a left knee disorder is granted.

Service connection for a left hip disorder is denied.


REMAND

In an October 2005 rating decision, service connection was denied for a lumbar spine disorder.  In a March 2006 VA Form 21-4138, the Veteran again indicated his belief that service connection was warranted for several conditions, including his lumbar spine disorder, and requested reconsideration of the determination.  As this disagreement is dated from within one year of the rating decision, a statement of the case is required.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).
	
In view of the foregoing, the case is REMANDED for the following action:

The RO should issue an SOC with respect to the issue of entitlement to service connection for a lumbar spine disorder. The appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues. The claims file should be returned to the Board for further appellate consideration only if the appellant files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


